                     Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 1 of 49




 1

 2

 3

 4

 5                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON
 6                                               AT SEATTLE

 7   D.S. by and through her next friend TARA URS;
     D.Y. by and through his next friend JULIE                        NO. 2:21-cv-000113
 8   KELLOGG-MORTENSEN; H.A. by and
     through his next friend KRISTEN BISHOPP;
 9   and DISABILITY RIGHTS WASHINGTON, a
     nonprofit membership organization for the
10   federally mandated Protection and Advocacy
     Systems,                                                         CLASS ACTION COMPLAINT FOR
11                                                                    DECLARATORY AND INJUNCTIVE
                                          Plaintiffs,                 RELIEF
12   v.

13   WASHINGTON STATE DEPARTMENT OF
     CHILDREN, YOUTH, AND FAMILIES; and
14   ROSS HUNTER, in his official capacity as
     Secretary of the Washington State Department of
15   Children, Youth, and Families,

16                                        Defendants.

17                                                   I.       OVERVIEW

18              1.       Named Plaintiffs D.Y., D.S., and H.A.,1 by and through their next friends and

19   acting on behalf of a class of children with behavioral health and developmental disabilities who

20   are in the custody of Washington State’s child welfare system, and the non-profit organization,

21   Disability Rights Washington (“DRW”) (collectively, “Plaintiffs”), bring this civil rights action

22

23
     1
         Plaintiffs will seek permission to use pseudonymous initials for the minor Named Plaintiffs.

     CLASS ACTION COMPLAINT FOR DECLARATORY                                                  Disability Rights Washington
     AND INJUNCTIVE RELIEF - 1                                                           315 5 th Avenue South, Suite 850
                                                                                              Seattle, Washington 98104
                                                                                    (206) 324-1521  Fax: (206) 957-0729
                 Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 2 of 49




 1   against the Washington State Department of Children, Youth, and Families (“DCYF”) and its

 2   Secretary (“Defendants”).

 3          2.       Children have a fundamental right to grow up in the care of their own families,

 4   absent imminent safety risks that cannot otherwise be resolved with appropriate supports. The

 5   mission and objective of Washington State’s child welfare program is to help preserve and

 6   reunify families in a safe manner. When the state does remove children from their homes, it

 7   owes them a duty of care to provide for their health, safety and well-being. However, across the

 8   state, foster children with behavioral health and developmental disabilities are separated from

 9   their families because of Defendants’ failure to correct systemic deficiencies and maintain a

10   system that ensures the provision of the services and supports they need to remain or reunify

11   with their families. Compounding the trauma associated with this separation, these children are

12   enduring extreme and dehumanizing placement instability that has them cycling between

13   temporary shelters, group homes, out-of-state facilities, one-night foster care stays, hotel stays,

14   and government offices. Far from ensuring children and families experience support and

15   healing, DCYF’s practices are re-traumatizing children, destroying their ability to bond with and

16   trust adults, interrupting delivery of mental health care, disrupting educational attainment, and

17   extinguishing any hope that children and their families will have the long-term stability they

18   need and deserve.

19          3.       Named Plaintiffs D.Y., D.S., and H.A. and hundreds of other similarly-situated

20   foster children with behavioral health and developmental disabilities have been deprived of the

21   services and supports they need for family reunification or another permanent placement. While

22   removed from their families and communities, they have endured multiple days, weeks, or

23   months when they were denied an actual placement altogether. Instead, DCYF shuttled them


     CLASS ACTION COMPLAINT FOR DECLARATORY                                      Disability Rights Washington
     AND INJUNCTIVE RELIEF - 2                                               315 5 th Avenue South, Suite 850
                                                                                  Seattle, Washington 98104
                                                                        (206) 324-1521  Fax: (206) 957-0729
                  Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 3 of 49




 1   between motels, one-night foster care stays, and DCYF offices. This practice, known as

 2   “exceptional placements” or one-night stays, results from DCYF’s lack of a system to ensure

 3   stable placements in safe and supportive home environments, preferably with family.

 4   Defendants’ actions have deprived Named Plaintiffs and many other children with disabilities of

 5   relationships with their families, while essentially rendering them homeless for extended periods

 6   of time.

 7           4.       All too often the only alternative offered to Named Plaintiffs and other similarly

 8   situated children has been placement in a congregate care facility, where they are segregated

 9   with other youth who have behavioral health and developmental disabilities. These congregate

10   care programs provide what is called “Behavioral Rehabilitation Services” (BRS). They are not

11   permanent placements and are often located far away from children’s families and home

12   communities. If there are no available BRS programs, DCYF has placed some foster children in

13   out-of-state institutions located hundreds if not thousands of miles away. Despite knowledge of

14   the severe harm to children associated with a lack of lasting nurturing relationships and extreme

15   placement instability, Defendants have neglected to address their failure to support children with

16   disabilities in being raised and nurtured by their own families. Defendants have also failed to

17   address their rapidly growing pattern and practice of using hotels, one-night stays, and offices to

18   warehouse children in their custody, most of whom have behavioral health and developmental

19   disabilities.

20           5.       First, Defendants have failed to correct systemic deficiencies and maintain a

21   system to ensure children with disabilities have the necessary child welfare services and supports

22   to allow them to return promptly and safely to their own families and communities. For

23   example, by denying children visitation with parents and siblings and case plans that address the


     CLASS ACTION COMPLAINT FOR DECLARATORY                                      Disability Rights Washington
     AND INJUNCTIVE RELIEF - 3                                               315 5 th Avenue South, Suite 850
                                                                                  Seattle, Washington 98104
                                                                        (206) 324-1521  Fax: (206) 957-0729
                  Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 4 of 49




 1   services and supports needed for reunification, DCYF is failing to nurture the family unit, which

 2   should remain intact unless there is a direct threat to the child’s “basic nurture, physical and

 3   mental health, and safety.” WASH. REV. CODE § 13.34.020 (1998). Instead, DCYF engages in

 4   practices that deprive children of reasonable opportunities to form, repair, or maintain bonds

 5   with their families, which makes reunification more difficult, less likely, and painfully delayed.

 6   Where reunification is not possible, DCYF is failing to provide stable and reliable supports

 7   necessary to address the trauma that children who have lost their families suffer. Defendants’

 8   failure is robbing children of the long-term, reliable connections that are essential for them to

 9   grow into healthy adults.

10           6.       Second, Defendants have failed to develop an adequate array of placement

11   options to support the individualized needs of children in foster care with disabilities and provide

12   them with a pathway to safely return home. When children must be separated from their

13   families, each child in DCYF’s custody is entitled to a “safe, stable, and permanent home and a

14   speedy resolution” of their case. Id. But Defendants’ reliance on a patchwork of hotels, one-

15   night stays, and government offices has instead become the default system for warehousing

16   children with disabilities. Defendants are failing to recruit, license, train, and support an

17   adequate number of intensive foster care placements to address the individualized needs of

18   children with disabilities and failing to hire, train, and support sufficient staff and service

19   providers with appropriate expertise to support these placements.

20           7.       Defendants’ shadow foster care system comes with grave societal, economic,

21   human, and moral costs. For example, because of Defendants’ systemic failures, Plaintiff H.A.

22   spent three years cycling through abusive out-of-state institutions, only to end up living in a

23   DCYF office for several months before being placed in yet another temporary congregate care


     CLASS ACTION COMPLAINT FOR DECLARATORY                                       Disability Rights Washington
     AND INJUNCTIVE RELIEF - 4                                                315 5 th Avenue South, Suite 850
                                                                                   Seattle, Washington 98104
                                                                         (206) 324-1521  Fax: (206) 957-0729
                 Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 5 of 49




 1   facility. Today, he is no closer to being reunified with his family than when he was first shipped

 2   away to a pricey out-of-state residential care facility. In addition to the staggering economic

 3   costs associated with prolonged institutionalization and hotel usage, Defendants’ systemic

 4   failures are exacting a harrowing toll on children and families.

 5          8.       Because the very system designated to protect and heal children instead causes

 6   them harm and exacerbates their trauma, growing up in “the system” is all too often the fate of

 7   foster children with behavioral health and developmental disabilities. Rather than providing

 8   them the supports they need to be loved and cared for by their own families—a need that every

 9   child has—Defendants have turned to restrictive, isolating, and inhumane practices that unfairly

10   punish children for exhibiting behaviors that bear the signs of their accumulating trauma and

11   disabilities. This vicious cycle must come to an end. As one Washington foster child explained

12   in an interview about his experience being placed in an out-of-state institution, “It’s not easy

13   being a foster kid. You don’t know anyone’s story. So don’t judge them by how they may act

14   or how they may look because they could have something really bad going on in their life.”

15   Susannah Frame, Report finds prison-like conditions for Washington foster kids sent out of state,

16   KING 5 NEWS (Oct. 18, 2018, 11:14 PM PDT), https://www.king5.com/article/news/local/report-

17   finds-prison-like-conditions-for-washington-foster-kids-sent-out-of-state/281-605444408.

18          9.       Defendants’ failures violate the rights of disabled foster children under the United

19   States Constitution, Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132

20   et seq., Section 504 of the Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C. § 794 et

21   seq., and the Adoption Assistance and Child Welfare Act of 1980 (“AACWA”), 42 U.S.C.

22   §§ 621 et seq., 670 et seq. To redress these ongoing violations, Plaintiffs seek declaratory and

23   injunctive relief on behalf of themselves, DRW’s constituents, and the putative Class.


     CLASS ACTION COMPLAINT FOR DECLARATORY                                      Disability Rights Washington
     AND INJUNCTIVE RELIEF - 5                                               315 5 th Avenue South, Suite 850
                                                                                  Seattle, Washington 98104
                                                                        (206) 324-1521  Fax: (206) 957-0729
               Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 6 of 49




 1                                II.     JURISDICTION AND VENUE

 2          10.     This Court has jurisdiction under 28 U.S.C. § 1331 because this action arises

 3   under the laws of the United States, and under 28 U.S.C. § 1343(a)(3) and (4), which confer on

 4   the federal district courts original jurisdiction over all claims asserted pursuant to 42 U.S.C.

 5   § 1983 to redress deprivations of rights, privileges, or immunities guaranteed by Acts of

 6   Congress and the United States Constitution. Plaintiffs’ claims for declaratory and injunctive

 7   relief are authorized under 28 U.S.C. §§ 2201 and 2202 and Rules 57 and 65 of the Federal Rules

 8   of Civil Procedure.

 9          11.     Venue is proper pursuant to 28 U.S.C. § 1391(b). A substantial part of the events

10   or omissions giving rise to Plaintiffs’ claims occurred in the Western District of Washington and

11   Defendants may be found here.

12                                            III.    PARTIES

13          12.     Plaintiff D.Y. is a thirteen-year-old child who is currently in DCYF foster care

14   custody and is now in his fiftieth foster care placement. D.Y. has been in DCYF’s custody for

15   over four years. D.Y. has been diagnosed with Post Traumatic Stress Disorder and Unspecified

16   Disruptive, Impulse-Control, and Conduct Disorder, and is viewed by DCYF as having a

17   behavioral health disability. D.Y. is from King County and is currently residing in Pierce

18   County, in this judicial district. Pursuant to Federal Rule of Civil Procedure 17(c)(2), he is

19   represented in this action by his Next Friend, Julie Kellogg-Mortensen, who is serving as his

20   public defender. Ms. Kellogg-Mortensen is sufficiently familiar with the facts of D.Y.’s

21   situation and is dedicated to fairly and adequately representing D.Y.’s interests in this litigation.

22          13.     Plaintiff H.A. is a sixteen-year-old youth who is currently in DCYF foster care

23   custody and has been in more than fifteen foster care placements, including three out-of-state


     CLASS ACTION COMPLAINT FOR DECLARATORY                                      Disability Rights Washington
     AND INJUNCTIVE RELIEF - 6                                               315 5 th Avenue South, Suite 850
                                                                                  Seattle, Washington 98104
                                                                        (206) 324-1521  Fax: (206) 957-0729
                Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 7 of 49




 1   placements in Idaho, Tennessee, and Utah, and extended stays in hotels and DCYF offices. H.A.

 2   has been in DCYF’s custody for five years. Over the years, he has been diagnosed by various

 3   clinicians with numerous conditions, including Autism Spectrum Disorder, Attention

 4   Deficit/Hyperactivity Disorder, Oppositional Defiant Disorder, and Mood Disorder Not

 5   Otherwise Specified, and he is viewed by DCYF as having a behavioral health and

 6   developmental disability. H.A. currently resides in Pierce County, in this judicial district.

 7   Pursuant to Federal Rule of Civil Procedure 17(c)(2), he is represented in this action by his Next

 8   Friend, Kristen Bishopp. Kristen Bishopp is sufficiently familiar with the facts of H.A.’s

 9   situation and is dedicated to fairly and adequately representing H.A.’s interests in this litigation.

10           14.        Plaintiff D.S. is a sixteen-year-old transgender youth who is currently in DCYF

11   foster care custody and is an enrolled member of the Council of Tlingit and Haida Tribes of

12   Alaska through her biological father. D.S. has been in DCYF custody for nine months. D.S. has

13   not had a stable placement since April 2020, and is currently cycling between one-night stays,

14   hotels, and DCYF offices. D.S. has been diagnosed with Depression and Anxiety, and is viewed

15   by DCF as having a behavioral health disability. D.S. is from and is currently residing in King

16   County, in this judicial district. Pursuant to Federal Rule of Civil Procedure 17(c)(2), she is

17   represented in this action by her Next Friend, Tara Urs. Tara Urs is sufficiently familiar with the

18   facts of D.S.’s situation and is dedicated to fairly and adequately representing D.S.’s interests in

19   this litigation.

20           15.        Plaintiff Disability Rights Washington, a nonprofit corporation duly organized

21   under the laws of the State of Washington, is the statewide protection and advocacy system

22   designated by the Governor of the State of Washington to protect and advocate for the legal and

23   civil rights of those residents of this state who have disabilities, pursuant to the Developmental


     CLASS ACTION COMPLAINT FOR DECLARATORY                                      Disability Rights Washington
     AND INJUNCTIVE RELIEF - 7                                               315 5 th Avenue South, Suite 850
                                                                                  Seattle, Washington 98104
                                                                        (206) 324-1521  Fax: (206) 957-0729
               Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 8 of 49




 1   Disabilities (DD) Act, 42 U.S.C. §§ 15041-45, the Protection and Advocacy of Individuals with

 2   Mental Illness (PAIMI) Act, 42 U.S.C. §§ 10801-51, and WASH. REV. CODE § 71A.10.080(2).

 3   DRW is governed by a board of directors comprised predominantly of people with disabilities

 4   and their family members. This board is advised by two advisory councils, the Disability

 5   Advisory Council and the statutorily mandated Mental Health Advisory Council, also primarily

 6   comprised of people with disabilities and their family members. DRW’s constituents include

 7   people with disabilities across Washington, including, but not limited to, Plaintiffs D.Y., A.H.,

 8   and D.S. and other Washington foster children with behavioral health and developmental

 9   disabilities. DRW provides services statewide, including in this judicial district.

10          16.     Defendant DCYF is the state agency whose mandate is to ensure the rights of

11   children to “a safe, stable, and permanent home.” WASH. REV. CODE § 13.34.020 (1998). This

12   mandate declares that “the family unit is a fundamental resource of American life which should

13   be nurtured.” Id. DCYF is charged with the care and custody of the Named Plaintiffs, putative

14   Class Members, and DRW constituents who have been separated from their families. DCYF is a

15   public entity that receives federal funding under Title IV-E and Title XIX of the Social Security

16   Act to serve foster children.

17          17.     Defendant Ross Hunter is sued in his official capacity as the Secretary of DCYF.

18   Secretary Hunter is responsible for developing and administering or supervising the child welfare

19   program activities, which includes the care and placement of foster children as well as the

20   services delivered to their families. All alleged acts and omissions by Secretary Hunter and

21   DCYF were taken under color of state law.

22

23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                     Disability Rights Washington
     AND INJUNCTIVE RELIEF - 8                                              315 5 th Avenue South, Suite 850
                                                                                 Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
                  Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 9 of 49




 1                                         IV.      CLASS ALLEGATIONS

 2             18.     Named Plaintiffs D.Y., H.A., and D.S. bring this action pursuant to Federal Rule

 3   of Civil Procedure 23(a) and (b)(2) on behalf of themselves and the following similarly situated

 4   proposed Class:

 5             All minors who are now, or in the future will be, in DCYF custody pursuant to Chapter

 6             13.34 of the Revised Code of Washington and who now, or in the future will, have a

 7             behavioral health and/or developmental disability.2

 8             19.     The class is sufficiently numerous to make joinder of all members impracticable.

 9             20.     According to DCYF data, there are approximately 8,100 children in foster care.

10       Washington’s most recent Adoption and Foster Care Statistics (“AFCARS”) data indicates that

11       approximately 28% of youth who exited foster care in 2018 had a diagnosed disability.

12             21.     A 2020 report issued by the Washington State Family and Children’s Ombuds

13       (“OFCO”) indicated that, in 2020, 220 youth experienced “placement exceptions,” meaning that

14       hotels or DCYF offices were used as emergency placements. STATE OF WASH. OFFICE OF THE

15       FAMILY AND CHILDREN’S OMBUDS, 2020 ANNUAL REPORT (2020),

16       https://ofco.wa.gov/sites/default/files/2020-12/2020%20OFCO%20Annual%20Report.pdf (last

17       accessed Jan. 27, 2021).

18             22.     Children with behavioral health and developmental disabilities are at heightened

19       risk of experiencing placement exceptions, one-night stays, and congregate care placements.

20             23.     The questions of fact and law raised by the Named Plaintiffs’ claims are common

21       to and typical of members of the Class whom they seek to represent. Each Named Plaintiff and

22
     2
      “Disability,” with respect to an individual, means “a physical or mental impairment that substantially limits one or
23   more major life activities of such individual,” “a record of such an impairment,” or “being regarded as having such
     an impairment.” 42 U.S.C. § 12102(1).

     CLASS ACTION COMPLAINT FOR DECLARATORY                                                Disability Rights Washington
     AND INJUNCTIVE RELIEF - 9                                                         315 5 th Avenue South, Suite 850
                                                                                            Seattle, Washington 98104
                                                                                  (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 10 of 49




 1   putative Class Member relies on Defendants for their safety, health, and well-being, and has

 2   been subjected to significant harms, and/or risks of harm, as a result of the known dangers and

 3   structural deficiencies alleged in this Complaint.

 4          24.    The common questions of fact shared by the Named Plaintiffs and the members of

 5   the Class they seek to represent include, but are not limited to: (1) whether Defendants have a

 6   pattern, custom, policy, and/or practice of failing to ensure Class Members have visitation with

 7   parents and siblings and access to an adequate array of support services and placements

 8   necessary for family reunification or other permanency; (2) whether Defendants have a pattern,

 9   custom, policy, and/or practice of failing to develop case plans that (a) address treatment,

10   services and supports to assure that children receive safe, stable, and appropriate placements and

11   safe and proper care while in foster care, (b) facilitate reunification of children with their own

12   families or with another permanent placement, and (c) ensure educational stability; and

13   (3) whether Defendants have a pattern, custom, policy, and/or practice of failing to develop an

14   adequate placement array and instead utilizing inappropriate hotel stays, office stays, one-night

15   stays, and out-of-state placements, exposing the Class to psychological, emotional, and physical

16   harm and/or an ongoing immediate risk of such harm.

17          25.    The common questions of law shared by the Named Plaintiffs and members of the

18   Class they seek to represent include, but are not limited to: (1) whether Defendants’ pattern,

19   custom, policy, and/or practice of failing to ensure Class Members have visitation with parents

20   and siblings and access to an adequate array of support services and placements necessary for

21   family reunification or other permanency subject the Class to continuing deprivation or risk of

22   deprivation of their rights conferred by the Americans with Disabilities Act, Section 504 of the

23   Rehabilitation Act, the Adoption Assistance and Child Welfare Act of 1980, and the Fourteenth


     CLASS ACTION COMPLAINT FOR DECLARATORY                                     Disability Rights Washington
     AND INJUNCTIVE RELIEF - 10                                             315 5 th Avenue South, Suite 850
                                                                                 Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 11 of 49




 1   Amendment to the United States Constitution; (2) whether Defendants’ failure to develop case

 2   plans that (a) address treatment, services, and supports to assure that children receive safe,

 3   stable, and appropriate placements and safe and proper care while in foster care, (b) facilitate

 4   reunification of children with their own families or with another permanent placement, and

 5   (c) ensure educational stability subjects the Class to continuing deprivation or risk of

 6   deprivation of their rights conferred by the Adoption Assistance and Child Welfare Act; and

 7   (3) whether Defendants’ pattern, custom, policy, and/or practice of failing to develop an

 8   adequate placement array resulting in severe placement instability subject the Class to a

 9   continuing deprivation or risk of deprivation of their rights conferred by the Americans with

10   Disabilities Act, Section 504 of the Rehabilitation Act, the Adoption Assistance and Child

11   Welfare Act of 1980, and the Fourteenth Amendment to the United States Constitution.

12          26.     The Named Plaintiffs will fairly and adequately protect the interests of the Class.

13   There are no conflicts of interest between the Named Plaintiffs and other Class Members. The

14   Named Plaintiffs will vigorously prosecute this action on behalf of the Class. The Named

15   Plaintiffs are represented by competent counsel with considerable skill and experience in civil

16   rights and class action litigation, who will vigorously prosecute this case on behalf of the Class.

17          27.    Defendants have acted or refused to act on grounds generally applicable to the

18   entire Class, and their patterns, customs, policies and/or practices harm and/or present an

19   ongoing imminent risk of harm to all members of the Class. Accordingly, final injunctive and

20   declaratory relief is appropriate for the Class as a whole.

21

22

23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                     Disability Rights Washington
     AND INJUNCTIVE RELIEF - 11                                             315 5 th Avenue South, Suite 850
                                                                                 Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 12 of 49




 1                 V.      NAMED PLAINTIFF FACTUAL ALLEGATIONS

 2      Plaintiff D.Y.

 3         28.     Plaintiff D.Y. was separated from his family in 2016 based upon allegations of

 4   abuse. Having been diagnosed with Post Traumatic Stress Disorder, D.Y. has unique needs that

 5   DCYF has failed to meet and indeed has exacerbated. After taking him from his mother, DCYF

 6   placed D.Y. in thirty different foster and group homes located all over the state. In addition,

 7   DCYF has forced D.Y. to stay in a hotel and/or DCYF office on at least twenty separate

 8   occasions. These episodes lasted from one to two nights, to a week, to even almost two

 9   consecutive months.

10         29.     A case note written by a DCYF case manager in April 2018 provides a summary

11   of D.Y.’s life as a foster child in the care of DCYF:

12         [D.Y.’s] placement has been unstable since November 2017. He left Ryther
           following a 30 day discharge notice, then was night-to-night for 3 weeks, then at
13         Helping Hands in Spokane for a month, then following a 30 day discharge notice
           [D.Y.] went to a [Behavioral Rehabilitation Services] home in Yakima; the
14         placement in Yakima did not last even 30 days. [D.Y.] is back in night-to-night
           placements. He is not currently enrolled in school because the local school cannot
15         meet the needs in his [Individual Education Plan], so [D.Y.] is spending his days
           at the Kent CPS office. [D.Y.] needs a stable placement where he can safely
16         spend his days and nights.

17         30.     In November 2018, D.Y. was placed in a foster home, but he then moved to

18   another foster home in January 2019. While at this placement, he received in-home behavior

19   services and had visits with his parents every other week. During one visit with his mother,

20   D.Y. told her, “I don’t want to get adopted.” His mother sought a reunification plan, but despite

21   returning one of D.Y.’s siblings to her custody, DCYF refused her request to pursue

22   reunification with D.Y. because it determined she was not capable of meeting his complex

23   behavioral needs.


     CLASS ACTION COMPLAINT FOR DECLARATORY                                    Disability Rights Washington
     AND INJUNCTIVE RELIEF - 12                                            315 5 th Avenue South, Suite 850
                                                                                Seattle, Washington 98104
                                                                      (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 13 of 49




 1          31.    In June of 2019, D.Y.’s foster home gave notice that they could no longer keep

 2   him due to his behavioral health symptoms, and his placement ended on July 31, 2019. Over

 3   the next three and a half months, D.Y. again bounced between short hotel stays, one-night foster

 4   care stays, and foster placements that would last for only a few weeks at a time.

 5          32.    In November 2019, DCYF placed D.Y. in a BRS congregate care program that

 6   had been designated as a Qualified Residential Treatment Program (“QRTP”), based on its own

 7   determination that this placement was necessary. D.Y. sought a less restrictive placement with

 8   another sibling, and the dependency court ordered that DCYF was required to make efforts to

 9   place the siblings together or to “develop a solid plan regarding how [D.Y.] can be discharged

10   from the QRTP program.”

11          33.    DCYF did not create a plan for reunifying the siblings or discharging D.Y. from

12   the QRTP program, where he remains. D.Y. continues to be separated from his family while in

13   this program. In-person family visitations were suspended for several months due to the

14   QRTP’s COVID restrictions, and due to scheduling and technical issues, many virtual visits did

15   not take place, or were cut short.

16          34.    As of July 2020, D.Y.’s permanency plan was still to return home by fall 2020,

17   and D.Y. had no prospects for long-term foster care or adoption. However, although DCYF had

18   no other plans for providing D.Y. with a stable, long-term home, DCYF filed a petition to

19   terminate both of his parents’ rights on May 8, 2020, asserting that termination is in his best

20   interest because he is “adoptable” and “cannot be adopted unless parental rights are terminated.”

21          35.    In January 2021, there was a permanency planning hearing. The dependency

22   court found, “The Department has not made the efforts to prepare the child for return home or

23   placement with a relative, legal guardian, adoptive parent, or foster family home” because it


     CLASS ACTION COMPLAINT FOR DECLARATORY                                    Disability Rights Washington
     AND INJUNCTIVE RELIEF - 13                                            315 5 th Avenue South, Suite 850
                                                                                Seattle, Washington 98104
                                                                      (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 14 of 49




 1   “had not identified what needs to be done to prepare the child for return home or to another less

 2   restrictive placement.” The Permanency Planning Order confirmed reunification as the primary

 3   permanency plan, although DCYF proposed to make adoption D.Y.’s primary permanency plan

 4   and has continued to assert that he cannot reunify with his mother due to her inability to manage

 5   his exceptional needs. DCYF has not offered or provided any in-home behavioral health

 6   services for D.Y. to facilitate a safe return home.

 7          36.    Defendants’ actions, inactions, policies, patterns, customs, and/or practices have

 8   violated and continue to violate D.Y.’s constitutional and federal statutory rights. Defendants

 9   have failed to protect D.Y. from harm and a risk of harm by denying visitation, case planning,

10   and support services and placements necessary for family reunification or other permanency and

11   by utilizing inappropriate hotel stays, office stays, one-night stays, short-term placements,

12   and/or out-of-state placements.

13          Plaintiff H.A.

14          37.    Plaintiff H.A. was removed from his mother’s care in November 2015, when he

15   was eleven years old. Within the first month that he was in DCYF custody, H.A. changed foster

16   care placements three times before being placed for a year in a residential treatment program in

17   Seattle. Upon discharge from the residential program in December 2016, H.A. was placed in a

18   group home for two weeks and then sent to a juvenile detention center. After he was released

19   the next day, DCYF placed him in four separate short-term foster homes over the following nine

20   days. Although DCYF then placed him in another group home, his social worker sought an out-

21   of-state placement for him because there were “not openings” and an “unfortunate amount of

22   declines” for him.

23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                    Disability Rights Washington
     AND INJUNCTIVE RELIEF - 14                                            315 5 th Avenue South, Suite 850
                                                                                Seattle, Washington 98104
                                                                      (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 15 of 49




 1         38.     At a planning meeting on December 14, 2016, H.A.’s mother reported she “would

 2   like [H.A.] to come home at some time but they do not have a bond at this time,” and expressed

 3   concerns that “she would be unable to protect her children and [H.A] at her home at this time.”

 4   DCYF did not offer or provide in-home services that would help rebuild a parent-child bond or

 5   enable H.A.’s mother to safely care for him and his siblings. Instead, DCYF removed H.A.

 6   from the Washington program where he was living and placed him at Mountain Home Academy

 7   in Idaho, run by Sequel Youth and Family Services, in January 2017.

 8         39.     Soon after H.A. left Washington, he told his DCYF social worker about a painful

 9   restraint incident. H.A. continued to struggle over the next few months and was reportedly

10   restrained 23 times in the first two months. He continued to suffer frequent and severe physical

11   restraints, which were often unjustified and abusive. He reported these to his social worker,

12   who did not investigate his treatment.

13         40.     While H.A. was in Idaho, the permanency plan continued to be to return home.

14   However, H.A.’s opportunities to visit with his mother and siblings were extremely limited

15   because he was placed out of state. In March 2018, DCYF held a planning meeting that did not

16   identify any permanency plan, but noted that his behaviors were increasing “due to being

17   anxious [and] wanting out” of the facility. In April 2018, one of the Washington social workers

18   wrote in a case note about concerns that H.A. was not making progress and observed: “The

19   facility, SEQUEL is located in Idaho and is punitive and leaves little room for a child to be a

20   child.” However, the social worker did not investigate, and Washington kept H.A. in the facility

21   and continued to place other foster children there.

22         41.     On June 15, 2018, H.A. was transferred to another treatment facility in Tennessee.

23   During his June planning meeting, his team again failed to identify any permanency plan, but


     CLASS ACTION COMPLAINT FOR DECLARATORY                                    Disability Rights Washington
     AND INJUNCTIVE RELIEF - 15                                            315 5 th Avenue South, Suite 850
                                                                                Seattle, Washington 98104
                                                                      (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 16 of 49




 1   did document the placement decision to continue group care at the new facility. That facility

 2   gave a notice of termination of the placement soon after H.A. was admitted.

 3         42.     In August 2018, DCYF held a meeting with two mental health professionals to

 4   discuss options for H.A. and a potential inpatient admission in one of Washington’s long-term

 5   psychiatric facilities for children. The meeting minutes stated the clinicians’ opinions that long-

 6   term inpatient treatment was “not appropriate” and that “the appropriate and proven to be

 7   successful treatment for [H.A.] would be Multisystemic Therapy (MST) at his parental home or

 8   at a foster placement where the focus would be on the family.” In the alternative, the clinicians

 9   indicated their opinions that if H.A. could be placed in a BRS home with a 24-hour case aide

10   and supervision, MST could also be provided, which they believed would benefit H.A.

11         43.     H.A.’s mother suggested that H.A. be placed with a particular individual with

12   whom H.A. had previously been placed, but H.A.’s DCYF social worker rejected her

13   suggestion, as well as the clinician’s suggestion that he be placed in a Washington group home

14   with MST, because the DCYF social worker determined he needed a more restrictive level of

15   care. Over the recommendations of the two mental health clinicians, DCYF refused to place

16   H.A. in a more integrated setting that the clinical professionals had determined to be more

17   appropriate, and obtained another out-of-state placement at a facility in Utah.

18         44.     H.A. was transferred to the treatment facility in Utah in October 2018. The

19   November planning meeting again identified no permanency plan for H.A., but documented that

20   H.A. wanted more visits with his mother and visits with his siblings. The appointed Guardian

21   ad Litem recommended that he be placed in a BRS home in Washington because “[b]eing so far

22   away from family is usually not conducive for reunification.” The Guardian ad Litem further

23   reasoned that “[e]ven if reunification cannot be achieved, [H.A.] would still appear better served


     CLASS ACTION COMPLAINT FOR DECLARATORY                                    Disability Rights Washington
     AND INJUNCTIVE RELIEF - 16                                            315 5 th Avenue South, Suite 850
                                                                                Seattle, Washington 98104
                                                                      (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 17 of 49




 1   if he came to Washington State so he could be closer to family.” DCYF ignored these

 2   recommendations and continued confining H.A. at the facility in Utah.

 3          45.     While in Utah, H.A. continued to experience painful physical restraints for

 4   unjustified reasons. H.A. reported at his April 2019 planning meeting that he would like to go

 5   home and was “concerned about the use of restraint in his current facility,” but once again,

 6   DCYF did not investigate and documented no permanency plan for him. H.A. later reported the

 7   restraints to the contracted social worker and to DCYF, who again, failed to investigate his

 8   allegations.

 9          46.     In October 2019, at the request of his appointed counsel, H.A. was referred for a

10   Foster Care Assessment Program (“FCAP”) evaluation “regarding permanency” and specifically

11   whether he should “move to a less restrictive setting.” The evaluator concluded that H.A. had

12   been receiving inadequate treatment at the Utah facility, where he spent “most of his day

13   isolated in his room,” and recommended that he be returned to Washington as soon as possible

14   where he should be provided evidence-based treatment to address his depressive symptoms.

15          47.     DCYF held a planning meeting on January 21, 2020 to discuss H.A.’s court-

16   ordered transition back to Washington. The new placement was discussed, but no permanency

17   plan was identified.

18          48.     H.A. was placed in a group home in Washington on January 27, 2020, where he

19   stayed for six months. At a planning meeting in April, it was noted that his permanency plan is

20   “long term foster [c]are and [Extended Foster Care].” H.A. ran away from the group home on

21   June 7 and was missing from care until July 2, when a family friend who identified as his fictive

22   kin “uncle” called to report that H.A. had been staying with him. Law enforcement picked H.A.

23   up a few days later and he was placed in a foster home, where he reportedly did very well.


     CLASS ACTION COMPLAINT FOR DECLARATORY                                   Disability Rights Washington
     AND INJUNCTIVE RELIEF - 17                                           315 5 th Avenue South, Suite 850
                                                                               Seattle, Washington 98104
                                                                     (206) 324-1521  Fax: (206) 957-0729
              Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 18 of 49




 1   However, this was a temporary placement, and the foster parents chose to terminate services on

 2   July 31, 2020.

 3           49.      For almost a full month, DCYF provided no other home for H.A., and he lived in

 4   DCYF offices with no therapeutic or structured activities. When she had time, his social worker

 5   would take him to appointments or brief outings, but for the most part, he spent his days

 6   sleeping or playing video games. Although H.A. was able to sleep in a hotel for a few nights, he

 7   spent most nights at the DCYF office sleeping on a couch. He continued to live this way until

 8   August 26, when he was arrested for allegedly assaulting another teen living in the office with

 9   him. He was released a day later and continued living at the DCYF office until September 11,

10   2020.

11           50.      In September 2020, H.A. was placed in a group home in Tacoma pursuant to an

12   Emergent Placement Services Contract. It took several months for H.A. to get enrolled in

13   school. Due to lack of transportation, his mother, who lives several hours away, has been

14   unable to consistently visit him. Although his permanency plan is to return home, as of this

15   filing, he is receiving no services to facilitate reunification with his family.

16           51.      Defendants’ actions, inactions, policies, patterns, customs, and/or practices have

17   violated and continue to violate H.A.’s constitutional and federal statutory rights. Defendants

18   have failed to protect H.A. from harm and a risk of harm by denying visitation, case planning,

19   and support services and placements necessary for family reunification or other permanency and

20   by utilizing inappropriate hotel stays, office stays, one-night stays, short-term placements,

21   and/or out-of-state placements.

22

23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                      Disability Rights Washington
     AND INJUNCTIVE RELIEF - 18                                              315 5 th Avenue South, Suite 850
                                                                                  Seattle, Washington 98104
                                                                        (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 19 of 49




 1         Plaintiff D.S.

 2         52.     Plaintiff D.S. was adopted in May 2009 by her maternal biological aunt and uncle

 3   after her biological parents’ rights were terminated. In 2019, she was sentenced to 455 days in

 4   one of DCYF’s Juvenile Rehabilitation Centers. After she finished serving her sentence, her

 5   adoptive parents, who had been caring for her since she was an infant, refused to care for her.

 6   As D.S. was completing her sentence, one of her “homework” assignments was to “look for

 7   people who may be able to let her live in their custody from her local community,” but she “did

 8   not find anybody that was a viable option.”

 9         53.     Upon release from the Juvenile Rehabilitation Center, D.S. was again found

10   dependent due to having no parent capable of meeting her needs, and placed in DCYF custody.

11   Because DCYF had no suitable placement for her, D.S. was released on April 10, 2020, to a

12   temporary youth shelter serving as an “emergency crisis placement.”

13         54.     D.S. had previously been diagnosed with “a mental health diagnosis of

14   Depression with severe psychotic features, generalized anxiety disorder and intermittent

15   explosive disorder” during an inpatient hospitalization for suicidal ideations. DCYF

16   documented that she disclosed her mental health conditions upon entering its custody and

17   expressed a desire to begin mental health therapy and to continue receiving medication

18   management to address her mental health. The plan was that she would be referred for mental

19   health services “once there is a stable placement.”

20         55.     The temporary shelter where DCYF placed D.S. turned out to be a nightmare for

21   her. She was isolated from her family, denied access to mental health therapy, and could not

22   attend school. As a trans girl, D.S. requested an alternative placement due to the lack of gender-

23   affirming care in the shelter and being bullied by other youth who made her feel scared and


     CLASS ACTION COMPLAINT FOR DECLARATORY                                   Disability Rights Washington
     AND INJUNCTIVE RELIEF - 19                                           315 5 th Avenue South, Suite 850
                                                                               Seattle, Washington 98104
                                                                     (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 20 of 49




 1   physically unsafe. She reported that in addition to not receiving any mental health care, a staff

 2   member had stated to her: “You’re always going to be a boy. Stop acting like a girl.” Although

 3   DCYF acknowledged that this placement was not its preference for D.S., the agency claimed

 4   that it had no other options at that time and required that she continue living in this setting.

 5          56.     On May 8, 2020, D.S. left the emergency shelter where she was being forced to

 6   live, but because the shelter had a COVID-19 outbreak, she had to quarantine at a DCYF office

 7   for two days due to her exposure while at the shelter. With no other placement options, she

 8   began living at DCYF offices and hotels. She slept in hotels at night and spent her days in a

 9   DCYF office lobby where other youth with COVID-19 exposure and infection had also been

10   placed. While living in these conditions, D.S.’s mental health medication was often not

11   available, and she was not provided with the medical and mental health appointments she

12   needed. DCYF briefly placed her at a BRS facility in Yakima as an emergency short-term stay,

13   but when that placement ended, she resumed living in various DCYF offices and hotels.

14          57.     On June 12, 2020, DCYF held a shared planning meeting to discuss placement.

15   Although D.S. had no parole or conditions of release from the Juvenile Rehabilitation Center,

16   DCYF insisted that she submit to a stringent supervision plan that was highly restrictive for

17   D.S., as well as extremely onerous for any placement resource to implement. Because the

18   supervision plan was a barrier to D.S. finding a suitable placement, D.S. and her adoptive

19   mother asked that DCYF relax the supervision requirements. However, DCYF insisted, “it is

20   required, and as her guardians the department has a say in it.”

21          58.     Throughout her dependency, D.S. has expressed her desire to be placed in a

22   LGBTQ-supportive family home rather than a group home. Although her adoptive parents have

23   stated that she cannot return home, D.S. has continued to seek close contact with her mother.


     CLASS ACTION COMPLAINT FOR DECLARATORY                                      Disability Rights Washington
     AND INJUNCTIVE RELIEF - 20                                              315 5 th Avenue South, Suite 850
                                                                                  Seattle, Washington 98104
                                                                        (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 21 of 49




 1   Without a stable placement close to her family’s community, D.S. has been faced with

 2   continuous obstacles to maintain this relationship. DCYF has failed to provide her with stable

 3   local and gender-affirming care that she needs to be safe, stay connected with her family, and

 4   work towards integrating into another stable and permanent home. Instead of delivering the

 5   care she needs, DCYF searched for group home placements across Washington as well as out of

 6   state. At one point in July 2020, when D.S. resisted DCYF’s attempt to place her at an all-boys

 7   facility, DCYF forced her to spend the night in a DCYF social worker’s car, parked outside one

 8   of the DCYF offices.

 9         59.     D.S. still has no stable placement and has made no progress towards permanency.

10   Over the past several months, she has been spending her days in a DCYF office and her nights

11   either in a hotel or a one-night placement that lasts from 7 PM to 7 AM. On numerous

12   occasions, she has had to sleep at the DCYF office because Defendants did not provide a hotel

13   or one-night placement. She is not currently participating in school because she does not have

14   access to a computer to enable virtual attendance and she has no other structured activities

15   during the day.

16         60.     Defendants’ actions, inactions, policies, patterns, customs, and/or practices have

17   violated and continue to violate D.S.’s constitutional and federal statutory rights. Defendants

18   have failed to protect D.S. from harm and a risk of harm by denying visitation, case planning,

19   and support services and placements necessary for family reunification or other permanency and

20   by utilizing inappropriate hotel stays, office stays, one-night stays, short-term placements,

21   and/or out-of-state placements.

22

23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                    Disability Rights Washington
     AND INJUNCTIVE RELIEF - 21                                            315 5 th Avenue South, Suite 850
                                                                                Seattle, Washington 98104
                                                                      (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 22 of 49




 1         Plaintiff Disability Rights Washington

 2         61.     Plaintiff DRW serves as the protection and advocacy system for the State of

 3   Washington. As such, DRW is mandated under the DD and PAIMI Acts to investigate

 4   allegations of abuse and neglect, including allegations of inadequate services and failure to

 5   implement care or discharge plans. DRW’s federal mandates provide for broad access authority

 6   to access records, treatment facilities, and individuals for purposes of monitoring conditions,

 7   providing outreach to constituents, and investigating alleged abuse and neglect. Congress

 8   provided this access based on its findings that individuals with developmental disabilities

 9   deserve support to “achieve full integration” and that “State systems for monitoring compliance

10   with respect to the rights of individuals with mental illness vary widely and are frequently

11   inadequate.” DRW’s constituents include the three Named Plaintiffs and other foster children in

12   DCYF custody who have behavioral health and developmental disabilities.

13         62.     DRW has received and is responsible for investigating complaints about other

14   constituents of DRW who are facing fates similar to those faced by the Named Plaintiffs.

15   Specifically, DRW has continued to receive credible allegations regarding DCYF’s failure to

16   provide DRW constituents with behavioral and developmental disabilities—including, but not

17   limited to, the three Named Plaintiffs—with adequate housing, care, and supports to reunify

18   with their families or otherwise find permanency and stability. Additionally, DRW has

19   investigated and found evidence of abuse and neglect of foster children with disabilities placed

20   in out-of-state facilities. For example, after discovering that there were several children placed

21   in Iowa institutions, DRW diverted its limited resources to conduct onsite outreach and

22   monitoring at these facilities. DRW learned that most of the youth placed in these institutions

23   had no or very limited contact with their Washington social workers and heard allegations from


     CLASS ACTION COMPLAINT FOR DECLARATORY                                    Disability Rights Washington
     AND INJUNCTIVE RELIEF - 22                                            315 5 th Avenue South, Suite 850
                                                                                Seattle, Washington 98104
                                                                      (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 23 of 49




 1   many of the youth about abusive conditions. As the designated Protection and Advocacy

 2   system for these children, DRW diverted additional resources to investigate these allegations,

 3   and issued a 2018 report, “Let Us Come Home,” about the use of abusive practices at one of the

 4   institutions, Clarinda Academy. See DISABILITY RIGHTS WASHINGTON, WASHINGTON’S OUT-

 5   OF-STATE YOUTH PLEAD: LET US COME HOME           (2018),

 6   https://www.disabilityrightswa.org/reports/let-us-come-home/.

 7          63.    DRW continued monitoring out-of-state facilities where DCYF has been placing

 8   foster children with disabilities. DRW asked DCYF to stop placing youth in facilities owned by

 9   Sequel Youth and Families, the same company that owned Clarinda Academy, after a child died

10   in the spring of 2020 at the hands of staff restraining him at a Sequel-owned institution in

11   Michigan. See Tyler Kingkade, Video shows fatal restraint of Cornelius Frederick, 16, at

12   Michigan foster facility, NBC NEWS (July 22, 2020, 3:05 PM PDT),

13   https://www.nbcnews.com/news/us-news/video-shows-fatal-restraint-cornelius-fredericks-16-

14   michigan-foster-facility-n1233122. Based on its own monitoring and investigations—as well as

15   an abundant collection of additional reports by investigative reporters, other Protection and

16   Advocacy systems, and state licensing agencies—about physical, emotional, and sexual abuse

17   occurring in other Sequel-owned facilities across the country, DRW diverted its limited

18   resources to spend several weeks gathering support from other child welfare advocates as well

19   as the public to join in their demand for DCYF to stop sending foster children needing mental

20   health treatment to out-of-state Sequel facilities. In December 2020, DCYF eventually decided

21   to stop placing youth in Sequel facilities, but it has not stopped placing youth in other out-of-

22   state institutions. DCYF claims that this practice may never end for children with “specialized

23   needs.” Rachel Nielsen, Washington Misses Its Deadline To Bring Foster Kids Home From


     CLASS ACTION COMPLAINT FOR DECLARATORY                                     Disability Rights Washington
     AND INJUNCTIVE RELIEF - 23                                             315 5 th Avenue South, Suite 850
                                                                                 Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 24 of 49




 1   Troubled Out-Of-State Group Facilities, INVESTIGATEWEST (Dec. 3, 2020, 7:20 PM),

 2   https://www.invw.org/2020/12/02/washington-misses-its-deadline-to-bring-foster-kids-home-

 3   from-troubled-out-of-state-group-facilities/.

 4          64.     Investigating and addressing complaints and allegations when a child is

 5   experiencing placement instability or placed out of state is extremely resource- and time-

 6   intensive for DRW staff. Being able to meet with and privately communicate with constituents

 7   is challenging when constituents are frequently moved with little notice, and establishing and

 8   maintaining contact with individuals who are in out-of-state facilities is difficult due to distance.

 9   Moreover, monitoring out-of-state facilities requires many times more resources than

10   monitoring in-state facilities, which are easier to access due to their location as well as

11   familiarity with DRW’s access authority. In sum, out-of-state and exceptional placements

12   require that DRW divert its limited resources to provide services to constituents in unstable or

13   distant settings and impair DRW’s ability to efficiently and effectively serve its constituents

14   subjected to these conditions.

15          65.     Because DRW’s constituency includes the Named Plaintiffs and other foster

16   children with disabilities who are suffering from prolonged separation from their families and

17   communities and inappropriate placements, the interests of DRW and the affected individuals in

18   this case are aligned. DRW and its constituents have and are being injured by Defendants’

19   conduct. As such, DRW has direct standing as well as associational standing in this matter

20   under Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 343 (1977), and Oregon

21   Advocacy Ctr. v. Mink, 322 F.3d 1101 (9th Cir. 2003).

22

23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                     Disability Rights Washington
     AND INJUNCTIVE RELIEF - 24                                             315 5 th Avenue South, Suite 850
                                                                                 Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 25 of 49




 1           VI.     FEDERAL AND STATE CONSTITUTIONAL AND STATUTORY
                                    FRAMEWORK
 2
            66.     Parents and children have a fundamental liberty interest in being with their
 3
     families. This “substantive due process right to family integrity or to familial association is well
 4
     established.” Rosenbaum v. Washoe Cty., 663 F.3d 1071, 1079 (9th Cir. 2011). The U.S.
 5
     Constitution protects family relationships as “highly personal relationships” that are owed a
 6
     “substantial measure of sanctuary from unjustified interference by the State.” Roberts v. U.S.
 7
     Jaycees, 468 U.S. 609, 618 (1984); see also Santosky v. Kramer, 455 U.S. 745, 753 (1982)
 8
     (holding that parents and children have a well-elaborated constitutional right to live together
 9
     without government interference); Ching v. Mayorkas, 725 F.3d 1149, 1157 (9th Cir. 2013)
10
     (“The right to live with and not be separated from one’s immediate family is ‘a right that ranks
11
     high among the interests of the individual’”); D.B. v. Cardall, 826 F.3d 721, 740 (4th Cir. 2016)
12
     (children “enjoy a familial right to be raised and nurtured by their parents”) (internal quotation
13
     marks omitted); Beltran v. Cardall, 222 F. Supp. 3d 476, 482 (E.D. Va. 2016) (“It is beyond
14
     dispute that [a mother’s] right to the care and custody of her son – and [a son’s] reciprocal right
15
     to his mother’s care . . . is deserving of the greatest solicitude.”) (internal quotation marks and
16
     citation omitted).
17
            67.     States may only interfere with family relationships when necessary to protect the
18
     health, safety, and welfare of children who would otherwise be harmed by their parents’
19
     maltreatment. Indeed, in passing the Adoption Assistance and Child Welfare Act of 1980,
20
     Congress made “clear that States must make reasonable efforts to prevent the removal of
21
     children from their homes … through the provision of home-based services … before removing
22
     the child and turning to foster care.” 126 CONG. REC. S14,767 (daily ed. June 13, 1980)
23
     (statement of Sen. Cranston); see also 42 U.S.C. § 672(a)(2)(A)(ii); 45 C.F.R. § 1356.21(b);

     CLASS ACTION COMPLAINT FOR DECLARATORY                                     Disability Rights Washington
     AND INJUNCTIVE RELIEF - 25                                             315 5 th Avenue South, Suite 850
                                                                                 Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
               Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 26 of 49




 1   H.R. REP. NO. 96-136, at 6 (1979) (“[N]o child will be placed in foster care, except in

 2   emergency situations, either voluntarily or involuntarily, unless services aimed at preventing the

 3   need for placement have been provided or refused by the family.”). More recently, Congress

 4   passed the Families First Prevention Services Act of 2018 (“FFPSA”), which provides federal

 5   funding for child welfare services to “prevent foster care placements through the provision of

 6   mental health and substance abuse prevention and treatment services, in-home parent skill-based

 7   programs, and kinship navigator services.” Family First Prevention Services Act, Pub. L. No.

 8   115-123, § 50702, 132 Stat. 132 (2018).

 9         68.     When necessary to interfere with children’s relationships with their parents, the

10   State assumes a “special relationship” with the children who have been separated from their

11   own families, which imposes a Constitutional duty of care on the State to provide for the

12   children’s health, safety, and well-being. States must exercise professional judgment and refrain

13   from taking actions that fall below professional standards of care or ignoring known or obvious

14   risks of harm. Henry A. v. Willden, 678 F.3d 991, 998 (9th Cir. 2012) (internal citations

15   omitted); see also DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 197-202

16   (1989).

17         69.     DCYF is designated as the State child welfare agency responsible for delivering

18   and coordinating services to children and their parents in Washington State. Under Chapter

19   13.34 of the Revised Code of Washington, DCYF is authorized to separate families and take

20   custody of “dependent children” who have been abandoned, are being abused or neglected, or

21   are in dangerous circumstances due to having no parent capable of adequately caring for them.

22   DCYF’s overarching purpose is to ensure “children and youth grow up safe and healthy—

23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                   Disability Rights Washington
     AND INJUNCTIVE RELIEF - 26                                           315 5 th Avenue South, Suite 850
                                                                               Seattle, Washington 98104
                                                                     (206) 324-1521  Fax: (206) 957-0729
              Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 27 of 49




 1   thriving physically, emotionally, academically, nurtured by family and community.” H.B. 1661,

 2   65th Leg., 3d Spec. Sess. (Wash. 2017).

 3          70.     To achieve this objective, DCYF receives federal funding under Title IV-E and

 4   Title XIX of the Social Security Act to provide for foster care, adoption assistance, and supports

 5   to kinship guardians, as well as behavioral health services. States that receive federal funding

 6   under Title IV-E must ensure that each child in foster care has a written case plan that, among

 7   other things, ensures that the child receives safe and appropriate care and placements while in

 8   foster care, and that services are provided to the child and their parents to facilitate the child’s

 9   safe return home. 42 U.S.C. §§ 671(a)(16), 675(1). In addition to family preservation services

10   and remedial services designed to help separated families reunify and remain intact, DCYF also

11   provides residential services for children in foster and kinship care settings and in congregate

12   care settings that are part of its Behavioral Rehabilitation Services program for children with

13   complex physical and emotional conditions that result in high-level needs. DCYF also provides

14   residential and behavioral health services in out-of-state institutions, which are supposed to be

15   used only as a last resort.

16          71.     Under the recently enacted FFPSA, Congress further amended Title IV-E to

17   include protections against overuse of congregate care settings as well as to promote services to

18   prevent the need for foster care. In order for a congregate care placement to qualify for Title

19   IV-E funding, the provider must be accredited as a QRTP and the placement of each child in a

20   congregate care program must be pursuant to an approved evaluation process. Although the

21   FFPSA requires that the evaluation be completed by a qualified professional who is unaffiliated

22   with the child welfare agency, states may seek a waiver of the “independent” evaluator

23   requirement.


     CLASS ACTION COMPLAINT FOR DECLARATORY                                      Disability Rights Washington
     AND INJUNCTIVE RELIEF - 27                                              315 5 th Avenue South, Suite 850
                                                                                  Seattle, Washington 98104
                                                                        (206) 324-1521  Fax: (206) 957-0729
              Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 28 of 49




 1          72.     Under Title II of the Americans with Disabilities Act (“Title II”), “no qualified

 2   individual with a disability shall, by reason of such disability, be excluded from participation in

 3   or be denied the benefits of the services, programs, or activities of a public entity, or be

 4   subjected to discrimination by any such entity.” 42 U.S.C. § 12132. Section 504 of the

 5   Rehabilitation Act similarly precludes discrimination against people with disabilities by entities

 6   that receive federal funding. 29 U.S.C. § 794.

 7          73.     Under Title II and Section 504, public entities specifically must not provide less

 8   effective services to individuals with disabilities or use methods of administration that have “the

 9   effect of defeating or substantially impairing the accomplishment of the objectives of the public

10   entity’s program with respect to individuals with disabilities.” 28 C.F.R. § 35.130(b)(1)(iii),

11   (3)(ii); see also 45 C.F.R. § 84.4(b)(1)(iii), (4).

12          74.     Title II as well as Section 504 of the Rehabilitation Act further prohibit the

13   unnecessary segregation of individuals with disabilities and require public entities to administer

14   their services, programs, and activities in the most integrated setting appropriate to the needs of

15   qualified individuals with disabilities. 42 U.S.C. § 12132; 28 C.F.R. § 35.130(d); 29 U.S.C.

16   § 794, 45 C.F.R. § 84.4(b)(2). Public entities may not deliver services in a way that places

17   people with disabilities at risk of unnecessary segregation in settings that limit their interactions

18   with non-disabled peers, family, and members of their community.

19          75.     If necessary to avoid discrimination on the basis of disability, public entities must

20   make reasonable modifications to their policies, practices, or procedures. 28 C.F.R.

21   § 35.130(b)(7).

22

23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                     Disability Rights Washington
     AND INJUNCTIVE RELIEF - 28                                             315 5 th Avenue South, Suite 850
                                                                                 Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 29 of 49




 1        VII.     DCYF HAS FAILED TO CORRECT SYSTEMIC DEFICIENCIES AND
                  MAINTAIN A SYSTEM TO MEET THE FAMILY REUNIFICATION AND
 2                 PLACEMENT NEEDS OF FOSTER CHILDREN WITH BEHAVIORAL
                         HEALTH AND DEVELOPMENTAL DISABILITIES.
 3
                  A. DCYF has failed to ensure children with disabilities receive the necessary
 4                   child welfare services and supports to allow them to return promptly and
                     safely to their own families and communities.
 5
            76.      DCYF was established in 2017 by 2E2S HB 1661 in order to create “a
 6
     comprehensive agency dedicated to the safety, development, and well-being of children” which
 7
     emphasizes “supporting parents to be their children’s first and most important teachers.” H.B.
 8
     1661, 65th Leg., 2017 3d Spec. Sess. §1 (Wash. 2017),
 9
     http://lawfilesext.leg.wa.gov/biennium/2017-18/Pdf/Bills/Session%20Laws/House/1661-
10
     S2.SL.pdf. As such, one of the primary objectives of this program is to give children the
11
     supports they need in order to be taught, cared for, and nurtured by their own parents.
12
     Accordingly, DCYF was mandated to seek and measure outcomes that must include
13
     “(A) Increasing family reunification; and (B) increasing the number of youth who are reunified
14
     with their family of origin.” Id. at § 101.
15
            77.      It is indisputable that separation from family is detrimental to the health and well-
16
     being of children. Children who are separated from their family members lose access to critical
17
     social and family supports, including the psychological relief that results from co-regulation and
18
     protective support from a trusted caregiver. In addition, the chronic distress, worry, and anxiety
19
     caused by separation from family affects children’s ability to engage in typical tasks of
20
     development, including learning, and can lead to worse mental health outcomes. Indeed, the
21
     mere prospect of long-term separation and restriction from being with and communicating with
22
     family is a cause of stress to children. According to American Academy of Pediatrics’ research,
23
     “the psychological distress, anxiety, and depression associated with separation from a parent

     CLASS ACTION COMPLAINT FOR DECLARATORY                                      Disability Rights Washington
     AND INJUNCTIVE RELIEF - 29                                              315 5 th Avenue South, Suite 850
                                                                                  Seattle, Washington 98104
                                                                        (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 30 of 49




 1   would follow the children well after the immediate period of separation.” Jacinto-Castanon de

 2   Nolasco v. U.S. Immigration and Customs Enforcement, 319 F. Supp. 3d 491, 503 (D.D.C.

 3   2018); Ms. L. v. U.S. Immigration and Customs Enforcement, 310 F. Supp. 3d 1133, 1147 (S.D.

 4   Cal. 2018).

 5          78.    Defendants, charged with the care and custody of vulnerable children, are or

 6   should be aware that family separation risks long-term emotional harm to children, and that

 7   reasonable efforts to prevent removal and, if removal is necessary, to finalize a permanency plan

 8   “have the potential to dramatically reduce unnecessary family separation, decrease child and

 9   parent trauma, promote child and parent well-being, and expedite permanency.” Jerry Milner &

10   David Kelly, Reasonable Efforts as Prevention, AMERICAN BAR ASSOCIATION (Nov. 5, 2018),

11   https://bit.ly/2zsEjo8 (last accessed Jan. 27, 2021).

12          79.    In 2018, the Children’s Bureau of the U.S. Children and Families Administration

13   issued a report of its Child and Family Services Review (“CFSR”) for the state of Washington

14   to assess performance of Washington’s federally funded child welfare programs.

15   ADMINISTRATION FOR CHILDREN AND FAMILIES CHILDREN’S BUREAU, CHILD AND FAMILY

16   SERVICES REVIEWS WASHINGTON FINAL REPORT 2018,

17   https://www.dcyf.wa.gov/sites/default/files/CFSR/WA_CFSR_Final_Report_2018.pdf (last

18   accessed Jan. 27, 2021). The CFSR report found that Washington was not in “substantial

19   conformity” with any of the seven identified outcomes regarding safety, permanency, or well-

20   being. Notably, the report underscored the lack of permanency for many children, stating:

21   “[t]he achievement of timely permanency for children in the state’s foster care system is a

22   particular concern. The review found that the agency and court did not consistently make

23   concerted efforts to achieve permanency.” In addition to finding frequent failures to make


     CLASS ACTION COMPLAINT FOR DECLARATORY                                   Disability Rights Washington
     AND INJUNCTIVE RELIEF - 30                                           315 5 th Avenue South, Suite 850
                                                                               Seattle, Washington 98104
                                                                     (206) 324-1521  Fax: (206) 957-0729
              Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 31 of 49




 1   concerted efforts to preserve family relationships, the CFSR found only 17% of the 95

 2   applicable cases reviewed had substantially achieved the outcome of having “permanency and

 3   stability in their living situations,” in part because DCYF often failed to make “concerted

 4   efforts” to achieve “reunification, guardianship, adoption, or other permanent living

 5   arrangement,” and failed to provide for placement stability.

 6          80.     DCYF has not remediated its failures. For example, although consistent contact

 7   with family is vital to children’s mental health and well-being and is an essential component of

 8   meaningfully working toward permanency when the goal is family reunification, Defendants

 9   still often fail to provide children with disabilities in foster care consistent family visits and

10   calls. Visits are often suspended due to visitation provider issues, canceled, never scheduled, or

11   made infeasible because of placements across the state or, worse, across the country.

12          81.     Defendants have also not addressed their failure to support children with

13   behavioral health and developmental disabilities to reunify with their families. They have failed

14   to establish policies and practices to help families safely reunify, particularly when a child has

15   more intensive support needs. Defendants have failed to create a system in which case plans

16   meaningfully assure that services are in fact provided to families to improve the conditions in

17   the child’s own home and facilitate the return of the child home. Although DCYF’s purpose

18   under WASH. REV. CODE ANN. § 13.34.020 (West 1998) should be to nurture the family unit as a

19   “fundamental resource” for raising children, its policy on “reasonable efforts” to prevent or end

20   out-of-home placements does not define “reasonable efforts” or identify services the social

21   workers must offer families to facilitate prompt reunification or other strategies that would

22   enable families to safely welcome their children with unique or complex needs back home.

23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                       Disability Rights Washington
     AND INJUNCTIVE RELIEF - 31                                               315 5 th Avenue South, Suite 850
                                                                                   Seattle, Washington 98104
                                                                         (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 32 of 49




 1          82.     Defendants have failed to establish policies and practices to engage families in

 2   planning supports and placements that will address the unique and individual needs of each

 3   child. DCYF policies and practices marginalize family input and preferences for placements,

 4   services, and permanency planning. Defendants’ failure to establish strategies to include and

 5   prioritize family participation in placement planning and decisions is resulting in an overall

 6   failure to achieve reunification and permanency.

 7          83.     Defendants also fail to establish policies and practices to ensure delivery of

 8   services that families need in order to reunify. The DCYF policy regarding Family Preservation

 9   Services and Intensive Family Preservation Services has strict eligibility requirements and broad

10   exceptions to when services should be delivered. Defendants’ failure to establish policies and

11   practices to provide necessary services for families to reunify is resulting in prolonged and

12   unnecessary family separations.

13          84.     State law further sets forth expectations that foster and kinship caregivers will

14   assist parents “by helping them understand their child's needs and correlating appropriate

15   parenting responses,” participate in activities with families, and transport children to family time

16   visits. WASH. REV. CODE § 13.34.260 (2011). However, Defendants have established no

17   policies or practices to train foster parents in how to understand and appropriately respond to

18   children with disabilities and do not have any policies that require foster parents to fulfill their

19   vital role of collaboratively sharing their skills and knowledge with families so that they can

20   raise their own children.

21          85.     Because foster placements are neither trained nor required to provide lasting

22   supports for the children with disabilities and their families, foster children with the highest

23   needs are at risk of being quickly rejected or kicked out by placements that are unprepared and


     CLASS ACTION COMPLAINT FOR DECLARATORY                                      Disability Rights Washington
     AND INJUNCTIVE RELIEF - 32                                              315 5 th Avenue South, Suite 850
                                                                                  Seattle, Washington 98104
                                                                        (206) 324-1521  Fax: (206) 957-0729
                  Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 33 of 49




 1       unwilling to continue serving them and their families. As a result, Defendants are failing to

 2       provide stable, nurturing homes for foster children while out-of-home placement is necessary

 3       for their safety.

 4              86.     Defendants are or should be aware of the harm that placement disruptions create.

 5       In addition to the emotional trauma of experiencing further abandonment, placement moves

 6       often mean disruptions in school and mental health or other therapies, as well as friendships.

 7       Yet, according to publicly available data from the Center for Social Sector Analytics and

 8       Technology, placement instability has continued to be an ongoing problem that Defendants have

 9       failed to solve: in January 2020, 1,795 of the 8,105 children in out-of-home placements (22.2%)

10       had experienced five or more placements. Center for Social Sector Analytics & Technology,

11       Children in Out-of-Home Care (Count) (Oct. 30, 2020), http://www.vis.pocdata.org/graphs/ooh-

12       counts (under filters, click ‘advanced’; then click ‘number of placement sessions’; then select

13       ‘five or more placements’; then click ‘update’).

14              87.     According to this same public database, placement instability disproportionately

15       affects Black/African American children, who are already grossly over-represented in the foster

16       care system.3 Black/African American children make up 9.35% of children in out of home

17       placements. Id. (under filters, click ‘demographics’ and select ‘Black/African American’; then

18       click ‘update’). However, 13.43% of the children who experienced five or more placements are

19       Black/African American. Id. (under filters, click ‘advanced’; then click ‘number of placement

20

21

22   3
      While 4.2 of every 1000 White/Caucasian children are removed from their families, 9.4 of 1000 Black/African
     American children are in out-of-home placements. Center for Social Sector Analytics & Technology, Children in
23   Out-of-Home Care (Rates) (Oct. 30, 2020), http://www.vis.pocdata.org/graphs/ooh-rates (under filters, click
     ‘demographics’ and select Black/African American and White/Caucasian; then click ‘update’).


     CLASS ACTION COMPLAINT FOR DECLARATORY                                            Disability Rights Washington
     AND INJUNCTIVE RELIEF - 33                                                    315 5 th Avenue South, Suite 850
                                                                                        Seattle, Washington 98104
                                                                              (206) 324-1521  Fax: (206) 957-0729
                 Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 34 of 49




 1       sessions’ and select ‘five or more placements’; then click update; under filters, click

 2       ‘demographics’ and select ‘Black/African American’; then click ‘update’).

 3              88.    LGBTQ youth are similarly at risk of suffering extreme placement instability.

 4       While in foster care, LGBTQ youth, who are also grossly over-represented,4 are more likely

 5       than their peers to experience harassment, hostility, and even violence due to their identities.

 6       Laura Baams, et. al., LGBTQ Youth in Unstable Housing and Foster Care 2, Pediatrics (Feb 11,

 7       2019), available online at https://www.childrensrights.org/wp-

 8       content/uploads/2019/04/2019.02.12-LGBTQ-Youth-in-Unstable-Housing-and-Foster-Care.pdf

 9       [hereinafter Baams]; Bianca D.M. Wilson, et al., Sexual and Gender Minority Youth in Foster

10       Care: Assessing Disproportionality and Disparities in Los Angeles 11-12, The Williams

11       Institute (2014), https://williamsinstitute.law.ucla.edu/wp-content/uploads/SGM-Youth-in-

12       Foster-Care-Aug-2014.pdf [hereinafter Wilson]. They experience higher levels of placement

13       instability than their peers and are more likely to be placed in congregate care. Wilson at 41.

14       They are also more likely to have mental health needs than their non-LGBTQ peers in care.

15       Baams at 1.

16              89.    Further, LBGTQ youth have far worse permanency outcomes than their non-

17       LGBTQ peers. As many as one out of four LGBTQ youth exit foster care without having found

18       a permanent home. Megan Martin, et. al, Out of the Shadows: Supporting LGBTQ youth in

19       child welfare through cross-system collaboration 25, Center for the Study of Social Policy (May

20
     4
       LGBTQ young people are significantly overrepresented in foster care. While 11.2% of youth not in foster care
21   identify as LBGTQ, 30.4% of youth in foster care identify as LBGTQ. Laura Baams, et. al., LGBTQ Youth in
     Unstable Housing and Foster Care 1, Pediatrics (Feb 11, 2019), available online at
22   https://www.childrensrights.org/wp-content/uploads/2019/04/2019.02.12-LGBTQ-Youth-in-Unstable-Housing-and-
     Foster-Care.pdf. The disparity is also stark for trans youth, who make up 2.25% of youth not in foster care but 5.6%
     of foster youth. Bianca D.M. Wilson, et al., Sexual and Gender Minority Youth in Foster Care: Assessing
23   Disproportionality and Disparities in Los Angeles 7, The Williams Institute (2014),
     https://williamsinstitute.law.ucla.edu/wp-content/uploads/SGM-Youth-in-Foster-Care-Aug-2014.pdf.

     CLASS ACTION COMPLAINT FOR DECLARATORY                                               Disability Rights Washington
     AND INJUNCTIVE RELIEF - 34                                                       315 5 th Avenue South, Suite 850
                                                                                           Seattle, Washington 98104
                                                                                 (206) 324-1521  Fax: (206) 957-0729
              Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 35 of 49




 1   2016), https://cssp.org/wp-content/uploads/2018/08/Out-of-the-Shadows-Supporting-LGBTQ-

 2   youth-in-child-welfare-through-cross-system-collaboration-web.pdf. This lack of permanency

 3   often leads directly to homelessness for LBGTQ former foster youth. Id. at 10.

 4                B. DCYF has failed to develop an adequate array of placement options to
                     support the individualized needs of children in foster care with disabilities
 5                   and instead relies on harmful hotel, office, one-night, and out-of-state
                     placements.
 6
            90.      Defendants’ systemic deficiencies further harm the children that DCYF separates
 7
     from their families. For example, rather than providing children with stable family-like settings
 8
     in their communities, DCYF subjects them to dangerous, orphanage-style facilities in remote
 9
     locations, which may be located in other states such as Utah, Illinois, Florida, Tennessee, and
10
     Idaho. While placed out of state, children typically visit with families only three or four times
11
     per year and are often only allowed one phone call per week.
12
            91.      Most if not all of the out-of-state placements require complete segregation from
13
     non-disabled peers, requiring that children attend school, receive medical care, and engage in
14
     structured activities occurring on-site. Some of the out-of-state placements have been the
15
     subject of allegations including ineffective management, failure to properly train staff,
16
     dangerous use of restraints, and physical and sexual abuse and neglect, including incidents
17
     where children have died at the hands of staff. These placements are generally locked or staff-
18
     secure facilities, and they are located in remote areas, making it difficult to visit for both state
19
     workers and children’s family members.
20
            92.      Out-of-state facilities are not subject to Washington State foster care licensing
21
     requirements. When children are placed out of state, DCYF does not directly investigate
22
     allegations of abuse or neglect, and instead relies upon the limited information gathered by the
23
     facilities and/or licensing agencies in the state where the facilities are located. DCYF contracts

     CLASS ACTION COMPLAINT FOR DECLARATORY                                      Disability Rights Washington
     AND INJUNCTIVE RELIEF - 35                                              315 5 th Avenue South, Suite 850
                                                                                  Seattle, Washington 98104
                                                                        (206) 324-1521  Fax: (206) 957-0729
              Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 36 of 49




 1   with social workers in the state where the facilities are located to conduct monthly health and

 2   welfare checks. Although DCYF began conducting quarterly in-person monitoring in 2018,

 3   DCYF social workers have been unable to visit most out-of-state placements in 2020 due to the

 4   COVID-19 pandemic.

 5          93.     While the number of children placed out of state has decreased over the last year,

 6   the number of instances when children are deprived of an actual placement and must stay

 7   overnight in hotels, referred to as “exceptional stays,” has sharply increased. Since 2014, the

 8   Washington State Office of the Family and Children’s Ombuds (“OFCO”) has been tracking

 9   “placement exceptions” in which hotels and DCYF offices are used as emergency placements.

10   In 2016, OFCO began reporting significant concerns about this growing practice, noting the

11   increase from years past. In its 2016 Annual Report, OCFO stated:

12          “From September 1, 2015 to August 31, 2016, OFCO received notice of 883 placement
            exceptions involving 221 different children. This is a dramatic increase from the year
13          before where OFCO documented 120 placement exceptions involving 72 children. The
            vast majority of these placement exceptions (870) involved children spending the night in
14          hotels/offices. There were thirteen known instances of children spending the night in
            DCFS offices.”
15
     STATE OF WASH. OFFICE OF THE FAMILY AND CHILDREN’S OMBUDS, 2016 ANNUAL REPORT 35
16
     (2017), https://ofco.wa.gov/sites/default/files/2019-09/2015-2016-OFCO-Annual-Report.pdf
17
     (last accessed Jan. 27, 2021).
18
            94.     Every year since, the number of exceptional placements has grown. OFCO’s
19
     2019 Annual Report described interviews with DCYF Regional Administrators (“R.A.s”), who
20
     acknowledged that DCYF was increasingly relying upon hotels and office placements for
21
     children with disabilities whose needs exceeded the supports that DCYF’s foster parents were
22
     willing to provide. STATE OF WASH. OFFICE OF THE FAMILY AND CHILDREN’S OMBUDS, 2019
23
     ANNUAL REPORT (2019), https://ofco.wa.gov/sites/default/files/2020-

     CLASS ACTION COMPLAINT FOR DECLARATORY                                   Disability Rights Washington
     AND INJUNCTIVE RELIEF - 36                                           315 5 th Avenue South, Suite 850
                                                                               Seattle, Washington 98104
                                                                     (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 37 of 49




 1   01/2019_OFCO_Annual_Report_1-15-2020.pdf (last accessed Jan. 27, 2021). The report

 2   explained:

 3         The R.A.s uniformly agreed the problem of placement exceptions is getting worse
           and is not necessarily due to a lack of licensed foster homes. In fact, R.A.s noted
 4         many foster homes are empty while children languish in a series of hotel stays.
           They assert that placement exceptions continue because of major changes in the
 5         population that DCYF serves, -specifically an increase in youth with serious
           mental health concerns, youth involved with the juvenile justice system, and
 6         youth who suffer from major developmental disabilities. While these new
           populations of children have grown, the recruiting and training of foster homes
 7         remains tied to a traditional view of a foster child that does not address the
           placement needs for these types of youth.
 8
           95.     OFCO also noted other alarming data showing glaring racial disproportionality.
 9
     In its 2020 Annual Report, OFCO explained, “Of the children who experienced placement
10
     exceptions, 16.4 percent were Black/African American, while Black/African American children
11
     comprise 13 percent of the out-of-home care population in Regions 4 and 6 and 9.4 percent of
12
     the out-of-home care population statewide.” OFFICE OF THE FAMILY AND CHILDREN’S OMBUDS,
13
     2020 ANNUAL REPORT 19 (2020), https://ofco.wa.gov/sites/default/files/2020-
14
     12/2020%20OFCO%20Annual%20Report.pdf. It also included data showing that of the
15
     twenty-four children who spent twenty or more nights in placement exceptions, five (20.8%)
16
     were Black/African American, and seven (29%) were Multi-Racial. Id. at 16 fig. 5.
17
           96.     In December 2019, Defendant Ross Hunter admitted to the Seattle Times that
18
     hotel and office placements were “an enormous problem,” and that “[r]epeated stays in hotels is
19
     a crazy, bad idea.” Nina Shapiro, ‘Crazy bad idea’: Top Washington official reacts to
20
     ‘alarming’ rise in children in state care sent to hotels, SEATTLE TIMES (Dec. 16, 2019),
21
     https://www.seattletimes.com/seattle-news/report-reveals-alarming-increase-in-number-of-
22
     children-in-state-care-sent-to-hotels-its-a-crazy-bad-idea-top-official-agrees. DCYF R.A.s also
23
     admitted to OFCO that they had concerns about children’s safety while in placement exceptions,

     CLASS ACTION COMPLAINT FOR DECLARATORY                                  Disability Rights Washington
     AND INJUNCTIVE RELIEF - 37                                          315 5 th Avenue South, Suite 850
                                                                              Seattle, Washington 98104
                                                                    (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 38 of 49




 1   citing examples of children assaulting one another and engaging in self-harm. In its 2019

 2   Annual Report, OFCO observed, “Placement exceptions seem to have a dysregulating effect on

 3   all youth, and youth presenting with major mental health issues are particularly at risk.” The

 4   2019 report also described how youth reported feeling that “no one wants them and they are

 5   unlovable.” STATE OF WASH. OFFICE OF THE FAMILY AND CHILDREN’S OMBUDS, 2019 ANNUAL

 6   REPORT at 12-13.

 7         97.     Yet, despite Defendants’ understanding that this practice is deeply harmful and

 8   potentially dangerous, the number of placement exceptions continued to increase over the next

 9   year. In 2020, OFCO issued an Annual Report showing how the number of placement

10   exceptions had grown to over 1,863 from September 1, 2019 to August 31, 2020, involving 220

11   different children. STATE OF WASH. OFFICE OF THE FAMILY AND CHILDREN’S OMBUDS, 2020

12   ANNUAL REPORT at 14 (2020). This figure represented a fifteen-fold increase since 2015 and

13   was the highest number ever recorded. In almost 300 instances, the location of the placement

14   exception was a DCYF office. According to this 2020 report, exceptional placements “can

15   extend for days, weeks or even months,” and the vast majority of the children who experienced

16   these extended exceptional placements had significant mental health needs. Id. at 23.

17         98.     The report went on to describe the highly destabilizing conditions that the

18   children in extended exceptional placements experience:

19         DCYF requires that each morning these children leave the hotel or office where
           they spent the previous night, taking all of their belongings with them, with the
20         expectation they will not be returning to the same room, or perhaps even the same
           hotel. Frequently, due to staff shortages and logistics, these children also spend
21         their evenings transporting other youth who are out of placement. Their meals are
           consequently improvised as well, and they frequently eat fast food or food from
22         grocery or convenience stores. They also endure ever shifting arrangements of
           both the other children and the supervising staff that they spend the night with, a
23         remarkable lack of continuity for the intimacy of these arrangements. A variety
           of community members report to OFCO that these young people are inadequately

     CLASS ACTION COMPLAINT FOR DECLARATORY                                   Disability Rights Washington
     AND INJUNCTIVE RELIEF - 38                                           315 5 th Avenue South, Suite 850
                                                                               Seattle, Washington 98104
                                                                     (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 39 of 49




 1         served in this environment. The concerns relate to gaps in education, inadequate
           access to nutritious food, emotional dysregulation, children losing their
 2         belongings in transit, and other issues.

 3         99.     OFCO’s 2020 Annual Report alluded to another practice of having children sleep

 4   in cars, recommending that DCYF “[e]nsure that children do not sleep in cars even when being

 5   transported for much of the night.” OFFICE OF THE FAMILY AND CHILDREN’S OMBUDS, 2020

 6   ANNUAL REPORT at 14 (2020). The director of OFCO previously stated in the media, “We have

 7   received reports – not many – but we have received reports of children staying in cars.”

 8   Elizabeth Amon, Homeless and in Foster Care: Hundreds of Washington Youth Sleeping in

 9   Offices, Hotels, and Even Cars, THE IMPRINT (Oct. 1, 2020, 7:29 AM),

10   https://imprintnews.org/youth-homelessness/homeless-foster-care-washington-youth-sleeping-

11   offices-hotels-cars/47889. DCYF also publicly admitted that if a child refuses placement, social

12   workers stay in their cars with the youth until they agree, or “make another plan which may

13   involve going to a hotel.” Id.

14         100.    In its 2020 Annual Report, OFCO further recommended that DCYF institute

15   measures to provide a “humane experience for the youth who continue to experience

16   [exceptional placements], given the intractability of the problem.” STATE OF WASH. OFFICE OF

17   THE FAMILY AND CHILDREN’S OMBUDS,        2020 ANNUAL REPORT at 23. For example, for children

18   who are experiencing a series of nights in exceptional placements, OFCO suggested that DCYF

19   allow them to stay in the same hotel room instead of making them check out each morning,

20   which OFCO argued would help alleviate children’s anxiety about where they will be sleeping

21   each night. OFCO also recommended other practice changes, such as keeping office kitchens

22   stocked with healthy food so that children would have access to better nutrition and creating

23   spaces in the offices for children to engage in virtual education and other activities. However,


     CLASS ACTION COMPLAINT FOR DECLARATORY                                   Disability Rights Washington
     AND INJUNCTIVE RELIEF - 39                                           315 5 th Avenue South, Suite 850
                                                                               Seattle, Washington 98104
                                                                     (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 40 of 49




 1   DCYF has thus far not adopted any policies or provided any guidance to establish these or other

 2   practices that might help alleviate some of the daily chaos experienced by youth who are

 3   deprived a placement.

 4          101.    This year, Defendants are on track to again break their record for placement

 5   exceptions. The number of exceptional placements has continued to rise dramatically. DCYF

 6   data shows that, between September and November 2020 alone, 591 hotel or office stays have

 7   occurred, as compared to 250 placement exceptions during the same time period in 2019.

 8          102.    Foster children with behavioral health and developmental disabilities are also at

 9   risk of having to suffer one-night foster care stays. Like exceptional placements, children

10   provided one-night stays typically must spend all of their waking hours at a DCYF office, where

11   they have limited access to nutritious meals, exercise, education, and other constructive

12   activities. Only, rather than spending the night at a hotel or at the office, children are dropped

13   off at a foster home late in the evening and picked up in the early morning. This relentless cycle

14   often repeats for weeks or months. Although these one-night stays are with licensed homes,

15   these sites often do not even afford children a warm meal, let alone the care, stability, or

16   nurturing that all children need.

17          103.    Despite the daily harm suffered by children subjected to these practices,

18   Defendants have still failed to develop an appropriate array of services and supports to allow

19   children to live in a stable and nurturing home, either with their families or other caring

20   individuals, in the least restrictive and most integrated setting appropriate to their needs.

21   Instead, Defendants sought new funding for more in-state congregate care facilities as well as

22   long-term hospitalizations, which further segregate children, strain their family units, and do not

23   provide for permanency.


     CLASS ACTION COMPLAINT FOR DECLARATORY                                     Disability Rights Washington
     AND INJUNCTIVE RELIEF - 40                                             315 5 th Avenue South, Suite 850
                                                                                 Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 41 of 49




 1         104.    In a December 2020 statement, DCYF indicated that it is also seeking to increase

 2   congregate care provider payments and the amount of capacity in congregate care and

 3   institutional settings in Washington. Nothing in Defendants’ statement described any changes

 4   in policies, practices, or resources to improve the frequency or timeliness of reunifications or

 5   provide for long-term and potentially permanent homes. In January, Defendant Secretary

 6   Hunter testified in a legislative committee hearing and presented information about DCYF’s

 7   increase in congregate care “beds” and plan to add twenty additional BRS-Intensive Mental

 8   Health (BRS+) beds by March 1, 2020. Ross Hunter, Dep’t of Child., Youth and Fams.,

 9   Exceptional Placements (Jan. 19, 2021),

10   https://app.leg.wa.gov/committeeschedules/Home/Document/224692.

11         105.    Defendants also sought and obtained approval to weaken federal Title IV-E

12   protections against inappropriate use of congregate care in QRTP settings. Rather than setting

13   up a system for an independent assessment by an unaffiliated evaluator to determine whether

14   these placements are necessary as normally required by Title IV-E, DCYF will continue to use

15   its own social workers’ unilateral determinations to place children in congregate care settings.

16   In addition, Defendants continue to maintain that “States retain the right to place youth in group

17   care programs regardless of QRTP status.” Letter from Ross Hunter, Sec’y, DCYF, to Tara Urs

18   (Oct. 30, 2020).

19         106. While all foster children who need intensive supports for their behavioral health or

20   developmental disabilities are at increased risk of being placed in segregated foster care

21   facilities, Black/African American children are also disproportionately placed in congregate

22   care. In January 2020, when 9% of the children in out-of-home placements were Black/African

23   American, 109 of the 950 children placed in group care as their “initial placement setting”


     CLASS ACTION COMPLAINT FOR DECLARATORY                                    Disability Rights Washington
     AND INJUNCTIVE RELIEF - 41                                            315 5 th Avenue South, Suite 850
                                                                                Seattle, Washington 98104
                                                                      (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 42 of 49




 1   (11.4%) were Black/African American. Children in Out-of-Home Care (Count) (under filters,

 2   click ‘advanced’; then click ‘initial placement setting’ and select ‘group’; then click update;

 3   under filters, click ‘demographics’ and select ‘Black/African American’; then click ‘update’).

 4   Similarly, 42 of the 322 children whose longest placement had been group care (13%) were

 5   Black/African American. Id. (under filters, click ‘advanced’; then click ‘longest placement

 6   setting’ and ‘select group’; then click update; under filters, click ‘demographics’ and select

 7   ‘Black/African American’; then click ‘update’).

 8
                                      VIII. CLAIMS FOR RELIEF
 9
     FIRST CLAIM: DECLARATORYAND INJUNCTIVE RELIEF FOR VIOLATIONS OF
10         THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12101, et seq.

11          107.   Plaintiffs re-allege the paragraphs above.

12          108.   Named Plaintiffs, putative Class Members, and Plaintiff DRW’s constituents are

13   qualified individuals with a disability within the meaning of 42 U.S.C. § 12131(2).

14          109.   Defendants’ agency, DCYF, is a public entity covered under Title II of the

15   Americans with Disabilities Act. 42 U.S.C. § 12131(1).

16          110.   The foregoing actions and inactions of Defendants have denied Plaintiffs the

17   benefits of Defendants’ services, programs, and/or activities and have subjected them to

18   discrimination by reason of their disabilities in violation of Title II of the ADA and its

19   implementing regulations. 42 U.S.C. § 12132.

20          111.   With respect to Plaintiffs, Defendants utilize “methods of administration” that

21   have “the effect of defeating or substantially impairing accomplishment” of its own objectives

22   to reunify children with their own families or provide them with stable nurturing homes. These

     methods of administration constitute unlawful discrimination under 28 C.F.R. § 35.130(b)(3).
23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                     Disability Rights Washington
     AND INJUNCTIVE RELIEF - 42                                             315 5 th Avenue South, Suite 850
                                                                                 Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 43 of 49




 1          112.     Defendants are engaging in practices that increase Plaintiffs’ risk of unnecessary

 2   segregation in restrictive placements that isolate them from their families. These practices

 3   violate the “Integration Mandate” and constitute unlawful discrimination under 28 C.F.R. §

 4   35.130(d).

 5   SECOND CLAIM: DECLARATORY AND INJUNCTIVE RELIEF FOR VIOLATIONS
           OF SECTION 504 OF THE REHABILITATION ACT, 29 U.S.C. § 794
 6
            113.     Plaintiffs re-allege the paragraphs above.
 7
            114.     Named Plaintiffs, putative Class Members, and Plaintiff DRW’s constituents are
 8
     qualified individuals with disabilities under Section 504 of the Rehabilitation Act, 29 U.S.C.
 9
     § 794(a).
10
            115.     Defendants’ agency, DCYF, administers a program or activity that receives
11
     federal financial assistance.
12
            116.     The foregoing actions and inactions of Defendants have denied Plaintiffs the
13
     benefits of, and subjected them to discrimination under, Defendants’ program and/or activity
14
     solely by reason of their disabilities in violation of Section 504 of the Rehabilitation Act and its
15
     implementing regulations. 29 U.S.C. § 794(a).
16
            117.     With respect to Plaintiffs, Defendants utilize “methods of administration” that
17
     have “the effect of defeating or substantially impairing accomplishment” of its own objectives
18
     to reunify children with their own families or provide them with stable nurturing homes. These
19
     methods of administration constitute unlawful discrimination under 45 C.F.R. § 84.4(b)(4).
20
            118.     Defendants are engaging in practices that increase Plaintiffs’ risk of unnecessary
21
     segregation in restrictive placements that isolate them from their families. These practices
22
     violate the “Integration Mandate” and constitute unlawful discrimination under 45 C.F.R.
23
     § 84.4(b)(2).

     CLASS ACTION COMPLAINT FOR DECLARATORY                                     Disability Rights Washington
     AND INJUNCTIVE RELIEF - 43                                             315 5 th Avenue South, Suite 850
                                                                                 Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
              Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 44 of 49




 1   THIRD CLAIM: DECLARATORY AND INJUNCTIVE RELIEF FOR VIOLATIONS OF
                           FOURTEENTH AMENDMENT
 2                (Unwarranted Governmental Interference with Family)

 3          119.    Plaintiffs re-allege the paragraphs above.

 4          120.    Named Plaintiffs, putative Class Members, and Plaintiff DRW’s constituents have

 5   a right under the Fourteenth Amendment to the United States Constitution to be free of

 6   unwarranted governmental interference with the integrity of their families. This right is part of

 7   their constitutionally protected right to privacy.

 8          121.    The foregoing actions and inactions of Defendants have denied Plaintiffs their

 9   right to be free of unwarranted governmental interference with the integrity of their families

10   through their ongoing and preventable separations from their families.

11   FOURTH CLAIM: DECLARATORY AND INJUNCTIVE RELIEF FOR VIOLATIONS
                       OF FOURTEENTH AMENDMENT
12                         (Substantive Due Process)

13          122.    Plaintiffs re-allege the paragraphs above.

14          123.    When the State takes a child into foster care custody, it assumes an affirmative

15   duty under the Fourteenth Amendment to the United States Constitution to protect the child

16   from harm and to keep the child reasonably free from harm and risks of harm.

17          124.    The foregoing actions and inactions of Defendants constitute a failure to meet

18   their affirmative duty to protect Plaintiffs from harm and keep Plaintiffs reasonably free from

19   harm and risk of harm. These failures are a substantial factor leading to, and proximate cause

20   of, the violation of the constitutionally-protected liberty interests of the Plaintiffs.

21          125.    Defendants’ failures constitute a pattern, custom, policy, and/or practice that are

22   contrary to law and any reasonable professional standards, are substantial departures from

23   accepted professional judgment, and are conducted with deliberate indifference to known harms


     CLASS ACTION COMPLAINT FOR DECLARATORY                                       Disability Rights Washington
     AND INJUNCTIVE RELIEF - 44                                               315 5 th Avenue South, Suite 850
                                                                                   Seattle, Washington 98104
                                                                         (206) 324-1521  Fax: (206) 957-0729
              Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 45 of 49




 1   and imminent risk of known harms and to Plaintiffs’ constitutionally protected rights and liberty

 2   interests, such that Defendants were plainly placed on notice and chose to ignore the dangers in

 3   a manner that shocks the conscience.

 4          126.    As a result of Defendants’ actions and inactions, Plaintiffs have been harmed or

 5   are at continuing and imminent risk of harm and have been deprived of their substantive due

 6   process rights guaranteed by the Fourteenth Amendment, including but not limited to the right

 7   to be reasonably free from harm while in state custody.

 8   FIFTH CLAIM: DECLARATORY AND INJUNCTIVE RELIEF FOR VIOLATIONS OF
     THE ADOPTION ASSISTANCE AND CHILD WELFARE ACT, 42 U.S.C. §§ 621 et seq.,
 9                               670 et seq.

10          127.    Plaintiffs re-allege the paragraphs above.

11          128.    The foregoing actions and inactions of the Defendants constitute policies,

12   patterns, practices, and/or customs that violate the statutory rights of the Named Plaintiffs,

13   putative Class Members, and DRW’s constituents under the federal Adoption Assistance and

14   Child Welfare Act of 1980, as amended by the Adoption and Safe Families Act of 1997, 42

15   U.S.C. §§ 621 et seq., 670 et seq., and the regulations promulgated under the Act, 45 C.F.R.

16   Parts 1355-1357.

17          129.    These rights include, but are not limited to:

18          (a) the right to a written case plan that contains, among other things, a plan for assuring

19   that the child receives stable, safe, and appropriate placements, 42 U.S.C. §§ 671(a)(16),

20   675(1)(A), (B);

21          (b) the right to a written case plan that assures that the child receives safe and proper care

22   and services that address the child’s needs in foster care, 42 U.S.C. §§ 671(a)(16), 675(1)(B);

23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                     Disability Rights Washington
     AND INJUNCTIVE RELIEF - 45                                             315 5 th Avenue South, Suite 850
                                                                                 Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
              Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 46 of 49




 1          (c) the right to a written case plan that assures that services are provided to the parents,

 2   child, and foster parents in order to improve the conditions in the parents’ home and facilitate

 3   return of the child to their own safe home or, if a safe return to the child’s own home is not

 4   possible, facilitate the permanent placement of the child, 42 U.S.C. §§ 671(a)(16), 675(1)(B);

 5          (d) the right to a written case plan that ensures the educational stability of the child while

 6   in foster care, including that the child remains in school and is immediately and appropriately

 7   enrolled in a new school when necessary, 42 U.S.C. §§ 671(a)(16), 675(1)(G); and

 8          (e) the right to a case review system that assures that each child has a case plan designed

 9   to achieve placement in a safe setting that is the least restrictive, most family-like, and most

10   appropriate setting available and in close proximity to the parents’ home, 42 U.S.C.

11   §§ 671(a)(16), 675(5).

12                                   IX.     DEMAND FOR RELIEF

13          WHEREFORE, Plaintiffs request that this Court:

14          1.      Order that this action may be maintained as a class action pursuant to Rule 23(a)

15   and 23(b)(2) of the Federal Rules of Civil Procedure;

16          2.      Declare unconstitutional and/or unlawful, pursuant to Rule 57 of the Federal

17   Rules of Civil Procedure:

18                  a. Defendants’ violation of the rights of Named Plaintiffs, putative Class

19                      Members, and DRW’s constituents under the Americans with Disabilities Act;

20                  b. Defendants’ violation of the rights of Named Plaintiffs, putative Class

21                      Members, and DRW’s constituents under Section 504 of the Rehabilitation

22                      Act;

23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                      Disability Rights Washington
     AND INJUNCTIVE RELIEF - 46                                              315 5 th Avenue South, Suite 850
                                                                                  Seattle, Washington 98104
                                                                        (206) 324-1521  Fax: (206) 957-0729
              Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 47 of 49




 1                  c. Defendants’ violation of the rights of Named Plaintiffs, putative Class

 2                      Members, and DRW’s constituents under the Fourteenth Amendment to the

 3                      United States Constitution; and

 4                  d. Defendants’ violation of the rights of Named Plaintiffs, putative Class

 5                      Members, and DRW’s constituents under the Adoption Assistance and Child

 6                      Welfare Act;

 7          3.      Preliminarily and permanently enjoin Defendants from subjecting Named

 8   Plaintiffs, putative Class Members, and DRW’s constituents to practices that violate their rights

 9   and order appropriately tailored remedies directed at Defendants to ensure future compliance

10   with their obligations to Named Plaintiffs, putative Class Members, and DRW’s constituents,

11   including but not limited to ordering Defendants to:

12                  a. End the practice of subjecting children to placement exceptions and one-night

13                      stays;

14                  b. Establish a process for providing an individualized needs assessment to all

15                      children subjected to such placements to identify and address barriers to

16                      placement with their family or other permanency and implement that process,

17                      including addressing system-induced trauma;

18                  c. Require that DCYF correct systemic failures resulting in children being

19                      denied provision of visitation, case planning, and support services, and that

20                      placements, services, and supports designed to achieve family reunification or

21                      other permanency are available for children with disabilities;

22                  d. Require that DCYF correct systemic failures resulting in children in foster

23                      care not receiving individualized written case plans that actually ensure that


     CLASS ACTION COMPLAINT FOR DECLARATORY                                    Disability Rights Washington
     AND INJUNCTIVE RELIEF - 47                                            315 5 th Avenue South, Suite 850
                                                                                Seattle, Washington 98104
                                                                      (206) 324-1521  Fax: (206) 957-0729
              Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 48 of 49




 1                      they receive safe, stable, and proper care and placement while in foster care,

 2                      including any interim placements needed as the child is moved towards

 3                      reunification or a permanent, family-like setting; services and supports to

 4                      facilitate reunification with their own families or another permanent

 5                      placement; and educational stability while in foster care;

 6                  e. Require that DCYF ensure that children with disabilities receive foster care

 7                      services in the most integrated setting appropriate to the child’s needs,

 8                      including, in accordance with professional standards, with their own families

 9                      or family foster homes located close to their home communities with

10                      supportive services;

11                  f. Require that DCYF conduct an expert study of (i) deficiencies in DCYF’s

12                      visitation, planning, and case management, and support services and

13                      placements designed to achieve family reunification or other permanency for

14                      children with disabilities and (ii) systemic improvements needed to end

15                      DCYF’s reliance on placement exceptions and one-night stays; and

16                  g. Require DCYF to correct the deficiencies and implement the strategies

17                      identified by the study.

18          4.      Appoint a neutral expert monitor, paid for by the Defendants, to oversee the relief

19   ordered in the permanent injunction, and order that the Court shall have continuing jurisdiction

20   to oversee compliance with the permanent injunction;

21          5.      Award to Plaintiffs the reasonable costs and expenses incurred in the prosecution

22   of this action, including reasonable attorneys’ fees and costs; and

23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                     Disability Rights Washington
     AND INJUNCTIVE RELIEF - 48                                             315 5 th Avenue South, Suite 850
                                                                                 Seattle, Washington 98104
                                                                       (206) 324-1521  Fax: (206) 957-0729
             Case 2:21-cv-00113-BJR Document 1 Filed 01/28/21 Page 49 of 49




 1          6.     Grant such other equitable relief as the Court deems just, necessary, and proper to

 2   protect Named Plaintiffs, putative class members, and DRW’s constituents from further harm

 3   while in Defendants’ care and custody.

 4
            DATED: January 28, 2021.
 5
                                                 DISABILITY RIGHTS WASHINGTON
 6
                                                 /s/ Susan Kas
 7                                               Susan Kas, WSBA #36592
                                                 315 5th Ave South, Suite 850
 8                                               Seattle, WA 982014
                                                 Tel. (206) 324-1521
 9                                               Fax (206) 957-0729
                                                 Email: susank@dr-wa.org
10

11                                               CARNEY GILLESPIE PLLP

12                                               /s/Christopher Carney
                                                 Christopher Carney, WSBA #30325
13                                               600 1st Ave, Suite LL08
                                                 Seattle, WA 98104
14                                               T: (206) 445-0212
                                                 F: (206) 238-9987
15                                               Email: christopher.carney@carneygillespie.com

16
                                                 NATIONAL CENTER FOR YOUTH LAW
17
                                                 /s/Leecia Welch
18                                               Leecia Welch, WSBA #26590
                                                 1212 Broadway, Suite 600
19                                               Oakland, CA 94612
                                                 Tel. (510) 835-8098
20                                               Fax (510) 835-8099
                                                 Email: lwelch@youthlaw.org
21

22

23


     CLASS ACTION COMPLAINT FOR DECLARATORY                                  Disability Rights Washington
     AND INJUNCTIVE RELIEF - 49                                          315 5 th Avenue South, Suite 850
                                                                              Seattle, Washington 98104
                                                                    (206) 324-1521  Fax: (206) 957-0729
